DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,338,464. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claim 1 of the instant invention are to be found in claims 1 of the U.S. Patent. The difference between claim 1 of the instant application and claim 1 of the U.S. Patent lies in the fact that the U.S. Patent include many more features and thus much more specific (for example, a complaint material). Since claim 1 is anticipated by claim 1 of the U.S. Patent, it is not patentably distinct from claim 1 of the U.S. Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 15 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Ohnishi et al. (9,511,505 B2).
Ohnishi et al. discloses the invention including: 
Claim 1; a punching tool 2 for forming apertures in a flexible film 1, the punching tool defining a through hole 11 therethrough; and a support plate 13, the punching tool configured to press the flexible film against the support plate to form the apertures (see Fig. 2).
 Claim 3; the punching tool has a cylindrical shape, and includes a tapered portion terminating at a working tip of the punching tool (see Fig. 1C); 
Claim 4; a plurality of the punching tools configured to form a plurality of apertures in the flexible film concurrently (see Fig. 1A). 
Claim 5; a tool holder 3 for holding the punching tool, the tool holder being configured for motion in a vertical direction (see Fig. 2 and the element 4 which press the tool) to press the punching tool against the flexible film. 
Claim 7; a plurality of the punching tools configured to form a plurality of apertures in the flexible film concurrently (see Fig. 1A); the plurality of the punching tools being held by the tool holder 3.
Claim 8; a plurality of receivers (inherently disclosed by the support 3) each of the plurality of receivers being available to receive one of the plurality of the punching tools.
Claim 9; wherein in a first application a first portion (see Fig. 3A-B) of the plurality of receivers receives ones of the plurality of the punching tools, and in a second application a second portion (see Fig. 3C-D) of the plurality of receivers receives ones of the plurality of the punching tools, the first portion being at least partially different from the second portion. 
Claim 15; wherein the through hole defined by the punching tool is configured to receive a cut portion of the flexible film caused by forming the apertures (see Fig.2).
Claim 20; wherein the flexible film is stationary during formation of the apertures using the punching tool (see Fig. 1);
Claim 21; the plurality of punching tools including at least two different types of punching tools (see Fig. 3A-D). 
Claim 22; the two different types of punching tools have different diameters at their respective working tip (see Fig. 3A-D). 
Claim 23; a control system 4 for controlling operation of the system including controlling the punching tool pressing the flexible film against the support plate to form the apertures. 
Claim 24; an inspection system (inherently disclosed by the operator visually inspecting the punching tool) for inspecting the apertures formed using the punching tool.
Claim 25; a tool holder 3 for engagement with the punching tool, a portion of the punching tool being secured in an aperture (inherently disclosed, see Fig. 1A where the tool is inserted in the holder 3) defined by the tool holder.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Ohnishi et al. (9,511,505 B2).
Ohnishi et al. discloses the method including the step of: providing a support plate 13; and pressing a flexible film 1 against the support plate using a punching tool 2 for forming the aperture, the punching tool defining a through hole 11 therethrough.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (9,511,505 B2) in view of Shimizu et al. (5,214,991).
Ohnishi et al. discloses the invention substantially as claimed except for the punching tool is formed of a ceramic material and cleaning system.  However, Shimizu et al. teaches the use of the punching tool is formed of a ceramic material (see Summary of the Invention) and cleaning system 5 for the purpose of extending the lifetime of the punch and removing the cut piece out of the punching area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ohnishi et al. by providing the above limitation as taught by Shimizu et al. in order to obtain a device that extend the lifetime of the punch and remove the cut piece out of the punching area.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (9,511,505 B2).
Ohnishi et al. discloses the invention substantially as claimed except for a working tip of the punching tool is heated.  However, The Examiner takes Official Notice that the use of a working tip of the punching tool is heated is old and well known in the art for the purpose of facilitating punching the workpiece. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ohnishi et al. by providing the above limitation in order to obtain a device that facilitates punching the workpiece. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (9,511,505 B2) in view of Yasoda et al. (6,766,723 B2).
Ohnishi et al. discloses the invention substantially as claimed except for a spring member and a holding plate.  However, Shimizu et al. teaches the use of a spring member 242 and a holding plate/tool holder 14 includes aperture/receiver (see Fig. 1) for the purpose of returning the punch to initial position and supporting the workpiece better during punching. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ohnishi et al. by providing the above limitations as taught by Yasoda et al. in order to obtain a device that return the punch to initial position and supporting the workpiece better during punching.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (9,511,505 B2) in view of Yasoda et al. (6,766,723 B2).
Ohnishi et al. discloses the invention substantially as claimed including a drive 4 for activating the punch tools.  Ohnishi et al. doesn’t show striking tool/members.  However, Yasoda et al. teaches the use of striking tools/members H for the purpose of simultaneous activating the punch. It would have been obvious to one skilled in the art to substitute one known element for another to achieve predictable result of simultaneous activating the punch.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. (9,511,505 B2) in view of Gangemi (5,068,513).
Ohnishi et al. discloses the invention substantially as claimed except for a feed system includes a source spool of the flexible film and a downstream spool and the flexible film is in motion during formation of the apertures using the punching tool.  However, Gangemi teaches the use of a feed system includes a source spool 10 of the flexible film and a downstream spool 20 the flexible film is in motion (see the arrow in Fig. 1) during formation of the apertures using the punching tool for the purpose of storing the web. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Ohnishi et al. by providing the above limitations as taught by Gangemi in order to obtain a device that save space and facilitate transportation of the web. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724